Exhibit 10.3
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into effective as of                     , by and between DEAN FOODS
COMPANY, a Delaware corporation (together with its subsidiaries, the “Company”),
and EXECUTIVE (the “Executive”).
RECITALS
     A. The Board of Directors of the Company (the “Board”) has determined that
the interests of the Company would be advanced by providing the key executives
of the Company with certain benefits in the event of the termination of
employment of any such executive in connection with or following a Change in
Control (as hereafter defined).
     B. The Board believes that such benefits enable the Company to continue to
attract and retain competent and qualified executives, assure continuity and
cooperation of management and encourage such executives to diligently perform
their duties without personal financial concerns, thereby enhancing shareholder
value and ensuring a smooth transition.
     C. The Company and the Executive desire to amend such Change in Control
Agreement to make changes necessary or appropriate to avoid adverse income tax
consequences to the Executive under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
AGREEMENTS
     NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth herein, the parties hereto agree to amend and restate the
Change in Control Agreement (as so amended and restated, the “Agreement”) as
follows:
     1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
     “Affiliate” means any entity controlled by, controlling or under common
control with, a person or entity.
     “Annual Pay” means the sum of (i) an amount equal to the annual base salary
rate payable to the Executive by the Company at the time of termination of his
or her employment plus (ii) an amount equal to the target bonus established for
the Executive for the Company’s fiscal year in which his or her termination of
employment occurs, but in either case, without giving effect to any reduction
therein occurring following a Change in Control..
     “Cause” means the Executive’s (i) willful and intentional material breach
of this Agreement, (ii) willful and intentional misconduct or gross negligence
in the performance of, or willful neglect of, the Executive’s duties, which has
caused material injury (monetary or

 



--------------------------------------------------------------------------------



 



otherwise) to the Company, or (iii) conviction of, or plea of nolo contendere
to, a felony; provided, however, that no act or omission shall constitute
“Cause” for purposes of this Agreement unless the Board or the Chairman of the
Board provides to the Executive (a) written notice clearly and fully describing
the particular acts or omissions which the Board or the Chairman of the Board
reasonably believes in good faith constitutes “Cause” and (b) an opportunity,
within thirty (30) days following his or her receipt of such notice, to meet in
person with the Board or the Chairman of the Board to explain or defend the
alleged acts or omissions relied upon by the Board and, to the extent
practicable, to cure such acts or omissions. Further, no act or omission shall
be considered as “willful” or “intentional” if the Executive reasonably believed
such acts or omissions were in the best interests of the Company.
     “Change in Control” means (1) any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
but specifically excluding the Company, any wholly-owned subsidiary of the
Company and/or any employee benefit plan maintained by the Company or any
wholly-owned subsidiary of the Company) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or (2) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or (3) the Company or any
subsidiary of the Company shall merge with or consolidate into any other
corporation, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity (or its ultimate parent, if applicable)
outstanding immediately after such merger or consolidation; or (4) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or such a plan is commenced.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired or used by the Company or its
subsidiaries and relating to the business of the Company and its subsidiaries
that is not generally known to others in the Company’s area of business,
including without limitation trade secrets, methods or practices developed by
the Company or any of its subsidiaries, financial results or plans, customer or
client lists, personnel information, information relating to negotiations with
clients or prospective clients, proprietary software, databases, programming or
data transmission methods, or copyrighted materials (including without
limitation, brochures, layouts, letters, art work, copy, photographs or
illustrations). It is expressly understood that the foregoing list shall be
illustrative only and is not intended to be an exclusive or exhaustive list of
“Confidential Information.”

2



--------------------------------------------------------------------------------



 



     “Good Reason” means any of the following events occurring, without the
Executive’s prior written consent specifically referring to this Agreement,
within two 2 years following a Change in Control:
     (1) (A) Any material reduction in the amount of the Executive’s Annual Pay,
(B) any material reduction in the amount of Executive’s other incentive
compensation opportunities, or (C) any material reduction in the aggregate value
of the Executive’s benefits as in effect from time to time (unless in the case
of either B or C, such reduction is pursuant to a general change in compensation
or benefits applicable to all similarly situated employees of the Company and
its Affiliates);
     (2) (A) the removal of the Executive from the position held by him or her
immediately prior to the Change in Control, or (B) any other significant
reduction in the nature or status of the Executive’s duties or responsibilities;
     (3) transfer of the Executive’s principal place of employment to a
metropolitan area other than that of the Executive’s place of employment
immediately prior to the Change in Control; or
     (4) failure by the Company to obtain the assumption agreement referred to
in Section 7 of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.
     In order for a termination by the Executive to constitute a termination for
Good Reason, (i) the Executive must notify the Company of the circumstances
claimed to constitute Good Reason in writing not later than the 90th day after
it has arisen or occurred, (ii) the Company must not have cured such
circumstances within 30 days of receipt of the notice and (iii) the Executive
must actually terminate employment on or before the 24th month anniversary of
the Change in Control.
     “Termination Pay” means a payment made by the Company to the Executive
pursuant to Section 2(a)(ii).
     2. Change in Control Termination Payment and Benefits.
          (a) Involuntary or Constructive Termination. In the event that the
Executive’s employment with the Company or its successor is terminated by the
Company or its successor without Cause or by the Executive for Good Reason in
connection with or within two years after a Change in Control, the Executive
shall be entitled to the following payments and other benefits:
               (i) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s accrued and unpaid salary as of
his or her date of termination of employment, plus (B) his or her accrued and
unpaid bonus, if any, for the Company’s prior fiscal year, plus (C) an amount
equal to the greater of the following, paid on a

3



--------------------------------------------------------------------------------



 



pro rata basis for the portion of the year between January 1 and the date of the
Executive’s termination of employment: (x) Executive’s target bonus for the year
of termination, or (y) the actual bonus to which the Executive would be entitled
in the year of termination, if calculable at the date of termination, plus
(D) reimbursement for all unreimbursed expenses reasonably and necessarily
incurred by the Executive (in accordance with Company policy) in connection with
the business of the Company prior to termination and since the beginning of the
calendar year prior to the date of termination. This amount shall be paid within
five (5) business days of the date of the Executive’s termination of employment.
               (ii) The Company shall pay to the Executive a cash payment in an
amount equal to two (2) times the Executive’s Annual Pay. This amount shall be
paid by the Company in accordance with Section 2(d) hereof.
               (iii) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s unvested account balance under
the Company’s 401(k) plan, if any, and (B) two (2) times the amount of the
aggregate matching contributions payable in respect of Executive’s contributions
into the Executive’s 401(k) account for the last completed calendar year (which,
for this purpose, shall be annualized if the Executive was not eligible to
participate in such 401(k) plan for the entire calendar year). This amount shall
be paid within 60 days after the date of the Executive’s termination of
employment.
               (iv) The Executive and his or her eligible dependents shall be
entitled for a period of two (2) years following his or her date of termination
of employment to continued coverage, on the same basis as similarly situated
active employees, under the Company’s group health, dental, long-term disability
and life insurance plans as in effect from time to time (but not any other
welfare benefit plans or any retirement plans); provided that coverage under any
particular benefit plan shall expire with respect to the period after the
Executive becomes covered under another employer’s plan providing for a similar
type of benefit. In the event the Company is unable to provide such coverage on
account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, the Company shall pay the
Executive an amount equal to the cost to the Company of providing such coverage
within 60 days after the date of the Executive’s termination of employment. To
the extent that Company’s group health or dental benefits are self-insured, then
in addition to any other limitation provided here, the period of coverage
provided by this Section 2(a)(iv) under the self-insured health or dental plan
shall not exceed the period of time during which the Executive would be entitled
to receive continuation coverage under a group health plan under section 4980B
(COBRA) if the Executive had elected such coverage and paid such premiums. To
the extent that the immediately preceding sentence applies, the Company shall
pay the Executive an amount equal to the cost of such COBRA coverage for a
period equal to the excess of (i) 24 months minus (ii) the number of months of
COBRA coverage initially available to the Executive, as determined in good faith
by the Company, with such payment to be made within 60 days after the date of
the Executive’s termination of employment.
               (v) The Company shall pay all costs and expenses, up to a maximum
of $25,000, related to outplacement services for the Executive, the provider of
which shall be selected by the Executive in his or her sole discretion. This
amount shall be paid directly to the

4



--------------------------------------------------------------------------------



 



provider of such services but only with respect to services rendered prior to
the last day of the second calendar year following the calendar year in which
the Executive’s termination date occurs. The Company shall pay such expenses
within 90 days of the date of receipt of an invoice for such services, but in no
event later than the end of the third calendar year following the calendar year
in which the Executive’s termination date occurs.
          (b) Accelerated Vesting. All of the Executive’s unvested awards under
the Company’s stock award plans shall automatically and immediately vest in full
upon the occurrence of a Change in Control.
          (c) No Duplication; Other Severance Pay. There shall be no duplication
of severance pay in any manner. In this regard, the Executive shall not be
entitled to Termination Pay hereunder for more than one position with the
Company and its Affiliates. If the Executive is entitled to any notice or
payment in lieu of any notice of termination of employment required by Federal,
state or local law, including but not limited to the Worker Adjustment and
Retraining Notification Act, the severance compensation to which the Executive
would otherwise be entitled under this Agreement shall be reduced by the amount
of any such payment in lieu of notice. If Executive is entitled to any severance
or termination payments (but excluding retirement and similar benefits) under
any employment or other agreement (other than any stock award or stock option
agreements) with the Company or any of its Affiliates, the severance
compensation payable under any such plan, program, arrangement or agreement
shall be deemed to satisfy, to the extent of such payment, the obligations to
the Executive in respect of Termination Pay.. Except as set forth in the
immediately preceding sentence, the foregoing payments and benefits shall be in
addition to and not in lieu of any payments or benefits to which the Executive
and his or her dependents may otherwise be entitled to under the Company’s
compensation and employee benefit plans. Subject to subparagraph 1(c) of the
definition of Good Reason, nothing herein shall be deemed to restrict the right
of the Company from amending or terminating any such plan in a manner generally
applicable to similarly situated active employees of the Company and its
Affiliates, in which event the Executive shall be entitled to participate on the
same basis (including payment of applicable contributions) as similarly situated
active executives of the Company and its Affiliates.
          (d) Mutual Release. Termination Pay shall be conditioned upon the
execution by the Executive within 60 (sixty) days after the Executive’s
termination of employment of a valid release prepared by the Company pursuant to
which the Executive shall release the Company, to the maximum extent permitted
by law, from any and all claims the Executive may have against the Company that
relate to or arise out of the employment or termination of employment of the
Executive, except such claims arising under this Agreement, any employee benefit
plan, or any other written plan or agreement (a “Release”). The full amount of
Termination Pay shall be paid in a lump sum in cash to the Executive within ten
(10) days following receipt by the Company of a properly executed Release (which
if revocable, has not been revoked) by the Executive. In addition, if the
Executive shall timely deliver (and shall not have revoked) the Release, the
Company shall simultaneously with the payment of the Termination Pay execute a
release of all claims it may have against the Executive arising out of the
Executive’s employment, other than claims arising under this Agreement .or
otherwise relating to covenants and obligations of the Executive intended to
continue following the Executive’s termination of employment.

5



--------------------------------------------------------------------------------



 



     3. Excise Taxes. If the Company reasonably determines that (i) the
termination benefits payable to the Executive pursuant to this Agreement would
subject the Executive to an excise tax under Section 4999 of the Code, and
(ii) the net amount that the Executive would realize from such benefits on an
after-tax basis would be greater if the benefits payable hereunder were limited,
then the benefits payable hereunder shall be limited such that the Executive’s
net payment received on after—tax basis is $1 less than the amount at which the
payment would be subjected to the excise tax under Section 4999 of the Code. Any
reduction in the amount of benefits payable hereunder shall be debited, in
order, from the amounts payable under Section 2(a)(ii), then 2(a)(iii) and then
2(a)(iv).
     4. Certain Covenants by the Executive.
(a) Covenant Not to Compete or Solicit. In consideration of the payments to be
made to the Executive pursuant to this Agreement, the Executive hereby agrees
that, during the term of his or her employment with the Company or any of its
Affiliates and for a period of two years thereafter, he or she will not,
directly or indirectly, individually or on behalf of any person or entity other
than the Company or any of its Affiliates:
          (i) Become associated with (as defined below) any company or business
(other than the Company or any Affiliate of the Company) engaged primarily in
the manufacture, distribution, sale or marketing of any of the Relevant Products
(as defined below) in any geographical area in which the Company or any of its
Affiliates operates;
          (ii) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Affiliates, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any of its Affiliates; or
          (iii) Solicit, induce, recruit or encourage, either directly or
indirectly, any employee of the Company or any of its Affiliates to leave his or
her employment with the Company or any of its Affiliates, or employ or offer to
employ any employee of the Company or any of its Affiliates. For the purposes of
this section, an employee of the Company or any of its Affiliates shall be
deemed to be an employee of the Company or any such Affiliate while employed by
the Company or such Affiliate and for a period of 60 days thereafter.
     For purposes of this Agreement, the following terms shall have the meanings
indicated:
     “associated with” means to become involved or act as an owner, partner,
stockholder, investor, joint venturer, lender, director, manager, officer,
employee, consultant, independent contractor, representative or agent.

6



--------------------------------------------------------------------------------



 



     “Customer” means all persons or entities who purchased any Relevant Product
from the Company or any of its Affiliates during the term of the Executive’s
employment with the Company or any such Affiliate.
     “Relevant Product(s)” means (i) milk and milk-based beverages, (ii) creams
and creamers, (iii) ice cream and ice cream novelties, (iv) ice cream mix, and
(v) cultured dairy products.
     Notwithstanding the foregoing, (1) the restrictions of this Section 4(a)
shall terminate immediately if the Executive’s employment with the Company or
any of its Affiliates is terminated by the Company or such Affiliate without
Cause, and (2) the Executive is not prohibited from owning, either of record or
beneficially, not more than five percent (5%) of the shares or other equity of
any publicly traded company. The provisions of this Section 4(a) are not
intended to override, supercede, reduce, modify or affect in any manner any
other non-competition or non-solicitation agreement between the Executive and
the Company or any of its Affiliates. Any such covenant or agreement shall
remain in full force and effect in accordance with its terms. The Company will
be entitled to injunctive and other relief to prevent or enjoin any violation of
the provisions of this Agreement.
          (b) Protection of Confidential Information. The Executive agrees that
he or she will not at any time during or following his or her employment by the
Company, without the Company’s prior written consent, divulge any Confidential
Information to any other person or entity or use any Confidential Information
for his or her own benefit. Upon termination of employment, for any reason
whatsoever, regardless of whether either party may be at fault, the Executive
will return to the Company all physical Confidential Information in the
Executive’s possession.
          (c) Nondisclosure of Agreement. The Executive agrees, at all times
during his or her employment by the Company, not to disclose or discuss in any
manner (whether to individuals inside or outside the Company), the existence or
terms of, this Agreement without the prior written consent of the Company,
except to the extent required by law.
          (d) Nondisparagement. The Executive and the Company agree that, for so
long as the Executive remains employed by the Company, and for a period of two
years following the termination of the Executive’s employment, neither the
Executive nor the Company will make or authorize any public statement, whether
orally or in writing, that disparages the other party hereto with respect to
such other party’s business interests or practices; provided, that neither party
shall be restricted in connection with statements made in context of any
litigation, arbitration or similar proceeding involving the other party hereto.
          (e) Extent of Restrictions. The Executive acknowledges that he or she
has given careful consideration to the restraints imposed by this Section 4 and
he or she fully agrees that the restrictions contained in this Section 4
correctly set forth the understanding of the parties at the time this Agreement
is entered into, are reasonable and necessary to protect the legitimate
interests of the Company, and that any violation will cause substantial injury
to the Company. In the event of any such violation, the Company shall be
entitled, in addition to any other remedy, to preliminary or permanent
injunctive relief. If any court having jurisdiction shall find that any

7



--------------------------------------------------------------------------------



 



part of the restrictions set forth in this Agreement are unreasonable in any
respect, it is the intent of the parties that the restrictions set forth herein
shall not be terminated, but that this Agreement shall remain in full force and
effect to the extent (as to time periods and other relevant factors) that the
court shall find reasonable.
     5. Tax Withholding. All payments to the Executive under this Agreement will
be subject to the withholding of all applicable employment and income taxes.
     6. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     7. Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company. The Company will
require any successor to all or substantially all of the business and/or assets
of the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place.
     8. Termination of Employment. For all purposes under this Agreement, the
Executive shall not have a “termination of employment” (and corollary terms)
from the Company unless and until the Executive has a “separation from service”
(as determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company) from time to
time by the Company.
     9. Entire Agreement. By executing this Agreement, the Executive agrees that
any and all agreements executed between the Company (or any predecessor of the
Company) and the Executive prior to the date hereof regarding benefits resulting
from a Change in Control are hereby nullified and cancelled in their entirety,
and this Agreement shall substitute for and fully replace any such prior
agreements. This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof. This Agreement may not be
modified in any manner except by a written instrument signed by both the Company
and the Executive.

8



--------------------------------------------------------------------------------



 



     10. Notices. Any notice required under this Agreement shall be in writing
and shall be delivered by certified mail return receipt requested to each of the
parties as follows:
To the Executive:
Executive
Address
Address
To the Company:
DEAN FOODS COMPANY
2515 McKinney Avenue, Suite 1200
Dallas, Texas 75201
Attn.: General Counsel
Tel.: 214-303-3400
Fax: 214-303-3499
     11. Governing Law. The provisions of this Agreement shall be construed in
accordance of the laws of the State of Delaware, except to the extent preempted
by ERISA or other federal laws, as applicable, without reference to the
conflicts of laws provisions thereof.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement as of the date and year first above written.

     
 
  DEAN FOODS COMPANY  
 
   
 
   
 
     
 
   
 
  Executive

10



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into effective as of                     , by and between DEAN FOODS
COMPANY, a Delaware corporation (together with its subsidiaries, the “Company”),
and “Executive” (the “Executive”).
RECITALS
     D. The Board of Directors of the Company (the “Board”) has determined that
the interests of the Company would be advanced by providing the key executives
of the Company with certain benefits in the event of the termination of
employment of any such executive in connection with or following a Change in
Control (as hereafter defined).
     E. The Board believes that such benefits enable the Company to continue to
attract and retain competent and qualified executives, assure continuity and
cooperation of management and will encourage such executives to diligently
perform their duties without personal financial concerns, thereby enhancing
shareholder value and ensuring a smooth transition.
     F. The Company and the Executive desire to amend such Change in Control
Agreement to make changes necessary or appropriate to avoid adverse income tax
consequences to the Executive under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
AGREEMENTS
     NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth herein, the parties hereto agree as to amend and restate the
Change in Control Agreement (as so amended and restated, the “Agreement”) as
follows:
     1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
     “Affiliate” means any entity controlled by, controlling or under common
control with, a person or entity.
     “Annual Pay” means the sum of (i) an amount equal to the annual base salary
rate payable to the Executive by the Company at the time of termination of his
or her employment plus (ii) an amount equal to the target bonus established for
the Executive for the Company’s fiscal year in which his or her termination of
employment occurs, but in either case, without giving effect to any reduction
therein occurring following a Change in Control..

11



--------------------------------------------------------------------------------



 



     “Cause” means the Executive’s (i) willful and intentional material breach
of this Agreement, (ii) willful and intentional misconduct or gross negligence
in the performance of, or willful neglect of, the Executive’s duties, which has
caused material injury (monetary or otherwise) to the Company, or
(iii) conviction of, or plea of nolo contendere to, a felony; provided, however,
that no act or omission shall constitute “Cause” for purposes of this Agreement
unless the Board or the Chairman of the Board provides to the Executive
(a) written notice clearly and fully describing the particular acts or omissions
which the Board or the Chairman of the Board reasonably believes in good faith
constitutes “Cause” and (b) an opportunity, within thirty (30) days following
his or her receipt of such notice, to meet in person with the Board or the
Chairman of the Board to explain or defend the alleged acts or omissions relied
upon by the Board and, to the extent practicable, to cure such acts or
omissions. Further, no act or omission shall be considered as “willful” or
“intentional” if the Executive reasonably believed such acts or omissions were
in the best interests of the Company.
     “Change in Control” means (1) any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
but specifically excluding the Company, any wholly-owned subsidiary of the
Company and/or any employee benefit plan maintained by the Company or any
wholly-owned subsidiary of the Company) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or (2) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or (3) the Company or any
subsidiary of the Company shall merge with or consolidate into any other
corporation, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity (or its ultimate parent, if applicable)
outstanding immediately after such merger or consolidation; or (4) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or such a plan is commenced.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired or used by the Company or its
subsidiaries and relating to the business of the Company and its subsidiaries
that is not generally known to others in the Company’s area of business,
including without limitation trade secrets, methods or practices developed by
the Company or any of its subsidiaries, financial results or plans, customer or
client lists, personnel information, information relating to negotiations with
clients or prospective clients, proprietary software, databases, programming or
data transmission methods, or copyrighted materials (including without
limitation, brochures, layouts, letters, art work, copy, photographs or
illustrations). It is expressly understood that the foregoing list shall be
illustrative only and is not intended to be an exclusive or exhaustive list of
“Confidential Information.”

12



--------------------------------------------------------------------------------



 



     “Good Reason” means any of the following events occurring, without the
Executive’s prior written consent specifically referring to this Agreement,
within two (2) years following a Change in Control:
     (2) (A) Any material reduction in the amount of the Executive’s Annual Pay,
(B) any material reduction in the amount of Executive’s other incentive
compensation opportunities, or (C) any material reduction in the aggregate value
of the Executive’s benefits as in effect from time to time (unless in the case
of either B or C, such reduction is pursuant to a general change in compensation
or benefits applicable to all similarly situated employees of the Company and
its Affiliates);
     (2) (A) the removal of the Executive from the Executive’s position held by
him or her immediately prior to the Change in Control, or (B) any other
significant reduction in the nature or status of the Executive’s duties or
responsibilities;
     (3) transfer of the Executive’s principal place of employment to a
metropolitan area other than that of the Executive’s place of employment
immediately prior to the Change in Control; or
     (4) failure by the Company to obtain the assumption agreement referred to
in Section 7 of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.
     In order for a termination by the Executive to constitute a termination for
Good Reason, (i) the Executive must notify the Company of the circumstances
claimed to constitute Good Reason in writing not later than the 90th day after
it has arisen or occurred, (ii) the Company must not have cured such
circumstances within 30 days of receipt of the notice and (iii) the Executive
must actually terminate employment on or before the 24th month anniversary of
the Change in Control.
     “Termination Pay” means a payment made by the Company to the Executive
pursuant to Section 2(a)(ii).
     2. Change in Control Termination Payment and Benefits.
          (a) Involuntary or Constructive Termination. In the event that the
Executive’s employment with the Company or its successor is terminated by the
Company or its successor without Cause or by the Executive for Good Reason in
connection with or within two years after a Change in Control, the Executive
shall be entitled to the following payments and other benefits:
               (i) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s accrued and unpaid salary as of
his or her date of termination of employment, plus (B) his or her accrued and
unpaid bonus, if any, for the Company’s prior fiscal year, plus (C) an amount
equal to the greater of the following, paid on a

13



--------------------------------------------------------------------------------



 



pro rata basis for the portion of the year between January 1 and the date of the
Executive’s termination of employment: (x) Executive’s target bonus for the year
of termination, or (y) the actual bonus to which the Executive would be entitled
in the year of termination, if calculable at the date of termination, plus
(D) reimbursement for all unreimbursed expenses reasonably and necessarily
incurred by the Executive (in accordance with Company policy) in connection with
the business of the Company prior to termination and since the beginning of the
calendar year prior to the date of termination. This amount shall be paid within
five (5) business days of the date of the Executive’s termination of employment.
               (ii) The Company shall pay to the Executive a cash payment in an
amount equal to two (2) times the Executive’s Annual Pay. This amount shall be
paid by the Company in accordance with Section 2(d) hereof.
               (iii) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s unvested account balance under
the Company’s 401(k) plan, if any, and (B) two (2) times the amount of the
aggregate matching contributions payable in respect of Executive’s contributions
into the Executive’s 401(k) account for the last completed calendar year (which,
for this purpose, shall be annualized if the Executive was not eligible to
participate in such 401(k) plan for the entire calendar year). This amount shall
be paid within 60 days after the date of the Executive’s termination of
employment.
               (iv) The Executive and his or her eligible dependents shall be
entitled for a period of two (2) years following his or her date of termination
of employment to continued coverage, on the same basis as similarly situated
active employees, under the Company’s group health, dental, long-term disability
and life insurance plans as in effect from time to time (but not any other
welfare benefit plans or any retirement plans); provided that coverage under any
particular benefit plan shall expire with respect to the period after the
Executive becomes covered under another employer’s plan providing for a similar
type of benefit. In the event the Company is unable to provide such coverage on
account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, the Company shall pay the
Executive an amount equal to the cost to the Company of providing such coverage
within 60 days after the date of the Executive’s termination of employment. To
the extent that Company’s group health or dental benefits are self-insured, then
in addition to any other limitation provided here, the period of coverage
provided by this Section 2(a)(iv) under the self-insured health or dental plan
shall not exceed the period of time during which the Executive would be entitled
to receive continuation coverage under a group health plan under section 4980B
(COBRA) if the Executive had elected such coverage and paid such premiums. To
the extent that the immediately preceding sentence applies, the Company shall
pay the Executive an amount equal to the cost of such COBRA coverage for a
period equal to the excess of (i) 24 months minus (ii) the number of months of
COBRA coverage initially available to the Executive, as determined in good faith
by the Company, with such payment to be made within 60 days after the date of
the Executive’s termination of employment.
               (v) The Company shall pay all costs and expenses, up to a maximum
of $25,000, related to outplacement services for the Executive, the provider of
which shall be selected by the Executive in his or her sole discretion. This
amount shall be paid directly to the

14



--------------------------------------------------------------------------------



 



provider of such services but only with respect to services rendered prior to
the last day of the second calendar year following the calendar year in which
the Executive’s termination date occurs. The Company shall pay such expenses
within 90 days of the date of receipt of an invoice for such services, but in no
event later than the end of the third calendar year following the calendar year
in which the Executive’s termination date occurs.
          (b) Accelerated Vesting. All of the Executive’s unvested awards under
the Company’s stock award plans shall automatically and immediately vest in full
upon the occurrence of a Change in Control.
          (c) No Duplication; Other Severance Pay. There shall be no duplication
of severance pay in any manner. In this regard, the Executive shall not be
entitled to Termination Pay hereunder for more than one position with the
Company and its Affiliates. If the Executive is entitled to any notice or
payment in lieu of any notice of termination of employment required by Federal,
state or local law, including but not limited to the Worker Adjustment and
Retraining Notification Act, the severance compensation to which the Executive
would otherwise be entitled under this Agreement shall be reduced by the amount
of any such payment in lieu of notice. If Executive is entitled to any severance
or termination payments (but excluding retirement and similar benefits) under
any employment or other agreement (other than any stock award or stock option
agreements) with the Company or any of its Affiliates, the severance
compensation payable under any such plan, program, arrangement or agreement
shall be deemed to satisfy, to the extent of such payment, the obligations to
the Executive in respect of Termination Pay. Except as set forth in the
immediately preceding sentence, the foregoing payments and benefits shall be in
addition to and not in lieu of any payments or benefits to which the Executive
and his or her dependents may otherwise be entitled to under the Company’s
compensation and employee benefit plans. Subject to subparagraph 1(c) of the
definition of Good Reason, nothing herein shall be deemed to restrict the right
of the Company from amending or terminating any such plan in a manner generally
applicable to similarly situated active employees of the Company and its
Affiliates, in which event the Executive shall be entitled to participate on the
same basis (including payment of applicable contributions) as similarly situated
active executives of the Company and its Affiliates.
          (d) Mutual Release. Termination Pay shall be conditioned upon the
execution by the Executive within 60 (sixty) days after the Executive’s
termination of employment of a valid release prepared by the Company pursuant to
which the Executive shall release the Company, to the maximum extent permitted
by law, from any and all claims the Executive may have against the Company that
relate to or arise out of the employment or termination of employment of the
Executive, except such claims arising under this Agreement, any employee benefit
plan, or any other written plan or agreement (a “Release”). The full amount of
Termination Pay shall be paid in a lump sum in cash to the Executive within ten
(10) days following receipt by the Company of a properly executed Release
(which, if revocable, has not been revoked) by the Executive. In addition, if
the Executive shall timely deliver (and shall not have revoked) the Release, the
Company shall simultaneously with the payment of Termination Pay execute a
release of all claims it may have against the Executive arising out of the
Executive’s employment, other than claims arising under this Agreement or
otherwise relating to covenants and obligations of the Executive intended to
continue following the Executive’s termination of employment.

15



--------------------------------------------------------------------------------



 



     4. Excise Taxes.
          (a) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, if it is determined that any
payment or distribution (a “Payment”) by the Company to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 3) including, without
limitation, vesting of options, would be subject to the excise tax imposed by
Section 4999 of the Code, or if any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, being hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount sufficient to pay all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment.
          (b) Calculation of Gross-Up Payment. Subject to the provisions of
paragraph (c) of this Section 3, all determinations required to be made under
this Section 3, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be used in arriving
at such determination, shall be made by a certified public accounting firm
selected by the Company and reasonably acceptable to the Executive (the
“Accounting Firm”), which shall be retained to provide detailed supporting
calculations both to the Company and the Executive. If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Executive shall have the right to appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder), which determination shall be made within 60 days of the
Executive’s termination of employment. All fees and expenses of the Accounting
Firm shall be paid solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 3, shall be paid by the Company to the Executive within
five (5) days of the receipt of the Accounting Firm’s determination, provided
that in no event shall such payment be made later than March 15 of the calendar
year following the calendar year in which the Executive’s termination date
occurs. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which should
have been made will not have been made by the Company (“Underpayment”),
consistent with the calculations required to be made hereunder. If the Company
exhausts its remedies pursuant to paragraph (c) of this Section 3 and the
Executive thereafter is required to pay an Excise Tax in an amount that exceeds
the Gross-Up Payment received by the Executive the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid (and in no event later than the time
specified in Section 4(e)) by the Company to or for the benefit of the
Executive.

16



--------------------------------------------------------------------------------



 



          (c) Contested Taxes. The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would result
in an Underpayment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid or appealed. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
          (i) give the Company any information reasonably requested by the
Company relating to such claim,
          (ii) take such action in connection with contesting such claims as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
          (iii) cooperate with the Company in good faith in order to effectively
contest such claim, and
          (iv) permit the Company to participate in any proceedings relating to
such claim;
     provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or to contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Executive, on an interest-free basis,
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the calendar year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to the amount of the
Gross-Up Payment, and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

17



--------------------------------------------------------------------------------



 



          (d) Refunds. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to this Section 3, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
promptly pay to the Company within 30 days after receipt thereof the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).
          (e) Payment Dates Subject to any earlier time limits set forth in
Section 3, all payments and reimbursements to which the Executive is entitled
under this Section 3 shall be paid to or on behalf of the Executive not later
than 30 days (or in the case of payment to a third party, 90 days) following the
date (i) on which the Executive (or the Company, on the Executive’s behalf)
remits the related taxes or (ii) in the event of an audit or litigation with
respect to such tax liability under Section 3(c), (A) on which the taxes that
are the subject of the audit or litigation are remitted to the applicable taxing
authority, or (B) where no taxes are required to be remitted as a result of such
audit or litigation, in which there is a final resolution of such audit or
litigation (whether by reason of completion of the audit, entry of a final and
nonappealable judgment, final settlement, or otherwise)).
     4. Certain Covenants by the Executive.
(a) Covenant Not to Compete or Solicit. In consideration of the payments to be
made to the Executive pursuant to this Agreement, the Executive hereby agrees
that, during the term of his or her employment with the Company or any of its
Affiliates and for a period of two years thereafter, he or she will not,
directly or indirectly, individually or on behalf of any person or entity other
than the Company or any of its Affiliates:
          (i) Become associated with (as defined below) any company or business
(other than the Company or any Affiliate of the Company) engaged primarily in
the manufacture, distribution, sale or marketing of any of the Relevant Products
(as defined below) in any geographical area in which the Company or any of its
Affiliates operates;
          (ii) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Affiliates, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any of its Affiliates; or
          (iii) Solicit, induce, recruit or encourage, either directly or
indirectly, any employee of the Company or any of its Affiliates to leave his or
her employment with the Company or any of its Affiliates, or employ or offer to
employ any employee of the Company or any of its Affiliates. For the purposes of
this section, an employee of the Company or any of its Affiliates shall be
deemed to be an employee of the Company or any such Affiliate while employed by
the Company or such Affiliate and for a period of 60 days thereafter.

18



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, the following terms shall have the meanings
indicated:
     “associated with” means to become involved or act as an owner, partner,
stockholder, investor, joint venturer, lender, director, manager, officer,
employee, consultant, independent contractor, representative or agent.
     “Customer” means all persons or entities who purchased any Relevant Product
from the Company or any of its Affiliates during the term of the Executive’s
employment with the Company or any such Affiliate.
     “Relevant Product(s)” means (i) milk and milk-based beverages, (ii) creams
and creamers, (iii) ice cream and ice cream novelties, (iv) ice cream mix, and
(v) cultured dairy products.
     Notwithstanding the foregoing, (1) the restrictions of this Section 4(a)
shall terminate immediately if the Executive’s employment with the Company or
any of its Affiliates is terminated by the Company or such Affiliate without
Cause, and (2) the Executive is not prohibited from owning, either of record or
beneficially, not more than five percent (5%) of the shares or other equity of
any publicly traded company. The provisions of this Section 4(a) are not
intended to override, supercede, reduce, modify or affect in any manner any
other non-competition or non-solicitation agreement between the Executive and
the Company or any of its Affiliates. Any such covenant or agreement shall
remain in full force and effect in accordance with its terms. The Company will
be entitled to injunctive and other relief to prevent or enjoin any violation of
the provisions of this Agreement.
          (b) Protection of Confidential Information. The Executive agrees that
he or she will not at any time during or following his or her employment by the
Company, without the Company’s prior written consent, divulge any Confidential
Information to any other person or entity or use any Confidential Information
for his or her own benefit. Upon termination of employment, for any reason
whatsoever, regardless of whether either party may be at fault, the Executive
will return to the Company all physical Confidential Information in the
Executive’s possession.
          (d) Nondisclosure of Agreement. The Executive agrees, at all times
during his or her employment by the Company, not to disclose or discuss in any
manner (whether to individuals inside or outside the Company), the existence or
terms of, this Agreement without the prior written consent of the Company,
except to the extent required by law.
          (d) Nondisparagement. The Executive and the Company agree that, for so
long as the Executive remains employed by the Company, and for a period of two
years following the termination of the Executive’s employment, neither the
Executive nor the Company will make or authorize any public statement, whether
orally or in writing, that disparages the other party hereto with respect to
such other party’s business interests or practices; provided, that neither party
shall be restricted in connection with statements made in context of any
litigation, arbitration or similar proceeding involving the other party hereto.

19



--------------------------------------------------------------------------------



 



          (e) Extent of Restrictions. The Executive acknowledges that he or she
has given careful consideration to the restraints imposed by this Section 4 and
he or she fully agrees that the restrictions contained in this Section 4
correctly set forth the understanding of the parties at the time this Agreement
is entered into, are reasonable and necessary to protect the legitimate
interests of the Company, and that any violation will cause substantial injury
to the Company. In the event of any such violation, the Company shall be
entitled, in addition to any other remedy, to preliminary or permanent
injunctive relief. If any court having jurisdiction shall find that any part of
the restrictions set forth in this Agreement are unreasonable in any respect, it
is the intent of the parties that the restrictions set forth herein shall not be
terminated, but that this Agreement shall remain in full force and effect to the
extent (as to time periods and other relevant factors) that the court shall find
reasonable.
     5. Tax Withholding. All payments to the Executive under this Agreement will
be subject to the withholding of all applicable employment and income taxes.
     6. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     7. Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company. The Company will
require any successor to all or substantially all of the business and/or assets
of the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place.
     8. Entire Agreement. By executing this Agreement, the Executive agrees that
any and all agreements executed between the Company (or any subsidiary of the
Company or any predecessor of the Company or any subsidiary) and the Executive
prior to the date hereof regarding benefits resulting from a Change in Control
are hereby nullified and cancelled in their entirety, and this Agreement shall
substitute for and fully replace any such prior agreements. This Agreement shall
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof. This Agreement may not be modified in any manner except
by a written instrument signed by both the Company and the Executive.
     9. Termination of Employment. For all purposes under this Agreement, the
Executive shall not have a “termination of employment” (and corollary terms)
from the Company unless and until the Executive has a “separation from service”
(as determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company) from time to
time by the Company.

20



--------------------------------------------------------------------------------



 



     10. Notices. Any notice required under this Agreement shall be in writing
and shall be delivered by certified mail return receipt requested to each of the
parties as follows:
To the Executive:
Executive
Address
Address
To the Company:
DEAN FOODS COMPANY
2515 McKinney Avenue, Suite 1200
Dallas, Texas 75201
Attn.: General Counsel
Tel.: 214-303-3400
Fax: 214-303-3499
     11. Governing Law. The provisions of this Agreement shall be construed in
accordance of the laws of the State of Delaware, except to the extent preempted
by ERISA or other federal laws, as applicable, without reference to the
conflicts of laws provisions thereof.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement as of the date and year first above written.

     
 
  DEAN FOODS COMPANY  
 
   
 
   
 
  Name:
 
  Title:
 
     
 
   
 
  Executive

22



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into effective as of                     , by and between DEAN FOODS
COMPANY, a Delaware corporation (together with its subsidiaries, the “Company”),
and EXECUTIVE (the “Executive”).
RECITALS
     G. The Board of Directors of the Company (the “Board”) has determined that
the interests of the Company would be advanced by providing the key executives
of the Company with certain benefits in the event of the termination of
employment of any such executive in connection with or following a Change in
Control (as hereafter defined).
     H. The Board believes that such benefits enable the Company to continue to
attract and retain competent and qualified executives, assure continuity and
cooperation of management and will encourage such executives to diligently
perform their duties without personal financial concerns, thereby enhancing
shareholder value and ensuring a smooth transition.
     I. The Company and the Executive desire to amend such Change in Control
Agreement to make changes necessary or appropriate to avoid adverse income tax
consequences to the Executive under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
AGREEMENTS
     NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth herein, the parties hereto agree as to amend and restate the
Change in Control Agreement (as so amended and restated, the “Agreement “) as
follows:
     1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
     “Affiliate” means any entity controlled by, controlling or under common
control with, a person or entity.
     “Annual Pay” means the sum of (i) an amount equal to the annual base salary
rate payable to the Executive by the Company at the time of termination of his
or her employment plus (ii) an amount equal to the target bonus established for
the Executive for the Company’s fiscal year in which his or her termination of
employment occurs, but in either case, without giving effect to any reduction
therein occurring following a Change in Control.

23



--------------------------------------------------------------------------------



 



     “Cause” means the Executive’s (i) willful and intentional material breach
of this Agreement, (ii) willful and intentional misconduct or gross negligence
in the performance of, or willful neglect of, the Executive’s duties, which has
caused material injury (monetary or otherwise) to the Company, or
(iii) conviction of, or plea of nolo contendere to, a felony; provided, however,
that no act or omission shall constitute “Cause” for purposes of this Agreement
unless the Board or the Chairman of the Board provides to the Executive
(a) written notice clearly and fully describing the particular acts or omissions
which the Board or the Chairman of the Board reasonably believes in good faith
constitutes “Cause” and (b) an opportunity, within thirty (30) days following
his or her receipt of such notice, to meet in person with the Board or the
Chairman of the Board to explain or defend the alleged acts or omissions relied
upon by the Board and, to the extent practicable, to cure such acts or
omissions. Further, no act or omission shall be considered as “willful” or
“intentional” if the Executive reasonably believed such acts or omissions were
in the best interests of the Company.
     “Change in Control” means (1) any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
but specifically excluding the Company, any wholly-owned subsidiary of the
Company and/or any employee benefit plan maintained by the Company or any
wholly-owned subsidiary of the Company) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or (2) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or (3) the Company or any
subsidiary of the Company shall merge with or consolidate into any other
corporation, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity (or its ultimate parent, if applicable)
outstanding immediately after such merger or consolidation; or (4) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or such a plan is commenced.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired or used by the Company or its
subsidiaries and relating to the business of the Company and its subsidiaries
that is not generally known to others in the Company’s area of business,
including without limitation trade secrets, methods or practices developed by
the Company or any of its subsidiaries, financial results or plans, customer or
client lists, personnel information, information relating to negotiations with
clients or prospective clients, proprietary software, databases, programming or
data transmission methods, or copyrighted materials (including without
limitation, brochures, layouts, letters, art work, copy, photographs or
illustrations). It is expressly understood that the foregoing list shall be
illustrative only and is not intended to be an exclusive or exhaustive list of
“Confidential Information.”

24



--------------------------------------------------------------------------------



 



     “Good Reason” means any of the following events occurring, without the
Executive’s prior written consent specifically referring to this Agreement,
within two (2) years following a Change in Control:
     (3) (A) Any material reduction in the amount of the Executive’s Annual Pay,
(B) any material reduction in the amount of Executive’s other incentive
compensation opportunities, or (C) any material reduction in the aggregate value
of the Executive’s benefits as in effect from time to time (unless in the case
of either B or C, such reduction is pursuant to a general change in compensation
or benefits applicable to all similarly situated employees of the Company and
its Affiliates);
     (2) (A) the removal of the Executive from the position held by him or her
immediately prior to the Change in Control, or (B) any other significant
reduction in the nature or status of the Executive’s duties or responsibilities;
     (3) transfer of the Executive’s principal place of employment to a
metropolitan area other than that of the Executive’s place of employment
immediately prior to the Change in Control; or
     (4) failure by the Company to obtain the assumption agreement referred to
in Section 7 of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.
     In order for a termination by the Executive to constitute a termination for
Good Reason, (i) the Executive must notify the Company of the circumstances
claimed to constitute Good Reason in writing not later than the 90th day after
it has arisen or occurred, (ii) the Company must not have cured such
circumstances within 30 days of receipt of the notice and (iii) the Executive
must actually terminate employment on or before the 24th month anniversary of
the Change in Control.
     “Termination Pay” means a payment made by the Company to the Executive
pursuant to Section 2(a)(ii).
     2. Change in Control Termination Payment and Benefits.
          (a) Involuntary or Constructive Termination. In the event that the
Executive’s employment with the Company or its successor is terminated by the
Company or its successor without Cause or by the Executive for Good Reason in
connection with or within two years after a Change in Control, the Executive
shall be entitled to the following payments and other benefits:
               (i) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s accrued and unpaid salary as of
his or her date of termination of employment, plus (B) his or her accrued and
unpaid bonus, if any, for the Company’s prior fiscal year, plus (C) an amount
equal to the greater of the following, paid on a

25



--------------------------------------------------------------------------------



 



pro rata basis for the portion of the year between January 1 and the date of the
Executive’s termination of employment: (x) Executive’s target bonus for the year
of termination, or (y) the actual bonus to which the Executive would be entitled
in the year of termination if calculable at the date of termination, plus
(D) reimbursement for all unreimbursed expenses reasonably and necessarily
incurred by the Executive (in accordance with Company policy) in connection with
the business of the Company prior to termination and since the beginning of the
calendar year prior to the date of termination. This amount shall be paid within
five (5) business days of the date of the Executive’s termination of employment.
               (ii) The Company shall pay to the Executive a cash payment in an
amount equal to one (1) times the Executive’s Annual Pay. This amount shall be
paid by the Company in accordance with Section 2(d) hereof.
               (iii) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s unvested account balance under
the Company’s 401(k) plan, and (B) one (1) times the amount of the aggregate
matching contributions payable in respect of Executive’s contributions into the
Executive’s 401(k) account for the last completed calendar year (which, for this
purpose, shall be annualized if the Executive was not eligible to participate in
such 401(k) plan for the entire calendar year). This amount shall be paid within
60 days after the date of the Executive’s termination of employment.
               (iv) The Executive and his or her eligible dependents shall be
entitled for a period of one (1) year following his or her date of termination
of employment to continued coverage, on the same basis as similarly situated
active employees, under the Company’s group health, dental, long-term disability
and life insurance plans as in effect from time to time (but not any other
welfare benefit plans or any retirement plans); provided that coverage under any
particular benefit plan shall expire with respect to the period after the
Executive becomes covered under another employer’s plan providing for a similar
type of benefit. In the event the Company is unable to provide such coverage on
account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, the Company shall pay the
Executive an amount equal to the cost to the Company of providing such coverage
within 60 days after the date of the Executive’s termination of employment. To
the extent that Company’s group health or dental benefits are self-insured, then
in addition to any other limitation provided here, the period of coverage
provided by this Section 2(a)(iv) under the self-insured health or dental plan
shall not exceed the period of time during which the Executive would be entitled
to receive continuation coverage under a group health plan under section 4980B
(COBRA) if the Executive had elected such coverage and paid such premiums.
               (v) The Company shall pay all costs and expenses, up to a maximum
of $25,000, related to outplacement services for the Executive, the provider of
which shall be selected by the Executive in his or her sole discretion. This
amount shall be paid directly to the provider of such services but only with
respect to services rendered prior to the last day of the second calendar year
following the calendar year in which the Executive’s termination date occurs.
The Company shall pay such expenses within 90 days of the date of receipt of an
invoice for such services, but in no event later than the end of the third
calendar year following the calendar year in which the Executive’s termination
date occurs.

26



--------------------------------------------------------------------------------



 



          (b) Accelerated Vesting. All of the Executive’s unvested awards under
the Company’s stock award plans shall automatically and immediately vest in full
upon the occurrence of a Change in Control.
          (c) No Duplication; Other Severance Pay. There shall be no duplication
of severance pay in any manner. In this regard, the Executive shall not be
entitled to Termination Pay hereunder for more than one position with the
Company and its Affiliates. If the Executive is entitled to any notice or
payment in lieu of any notice of termination of employment required by Federal,
state or local law, including but not limited to the Worker Adjustment and
Retraining Notification Act, the severance compensation to which the Executive
would otherwise be entitled under this Agreement shall be reduced by the amount
of any such payment in lieu of notice. If Executive is entitled to any severance
or termination payments (but excluding retirement and similar benefits) under
any employment or other agreement (other than any stock award or stock option
agreements) with the Company or any of its Affiliates, the severance
compensation payable under any such plan, program, arrangement or agreement
shall be deemed to satisfy, to the extent of such payment, the obligations to
the Executive in respect of Termination Pay. Except as set forth in the
immediately preceding sentence, the foregoing payments and benefits shall be in
addition to and not in lieu of any payments or benefits to which the Executive
and his or her dependents may otherwise be entitled to under the Company’s
compensation and employee benefit plans. Subject to subparagraph 1(c) of the
definition of Good Reason, nothing herein shall be deemed to restrict the right
of the Company from amending or terminating any such plan in a manner generally
applicable to similarly situated active employees of the Company and its
Affiliates, in which event the Executive shall be entitled to participate on the
same basis (including payment of applicable contributions) as similarly situated
active executives of the Company and its Affiliates.
          (d) Mutual Release. Termination Pay shall be conditioned upon the
execution by the Executive within 60 (sixty) days after the Executive’s
termination of employment of a valid release prepared by the Company pursuant to
which the Executive shall release the Company, to the maximum extent permitted
by law, from any and all claims the Executive may have against the Company that
relate to or arise out of the employment or termination of employment of the
Executive, except such claims arising under this Agreement, any employee benefit
plan, or any other written plan or agreement (a “Release”). The full amount of
Termination Pay shall be paid in a lump sum in cash to the Executive within ten
(10) days following receipt by the Company of a properly executed Release
(which, if revocable, has not been revoked) by the Executive. In addition, if
the Executive shall timely deliver (and shall not have revoked) the Release, the
Company shall simultaneously with the payment of Termination Pay execute a
release of all claims it may have against the Executive arising out of the
Executive’s employment, other than claims arising under this Agreement or
otherwise relating to covenants and obligations of the Executive intended to
continue following the Executive’s termination of employment.
     3. Excise Taxes. If the Company reasonably determines that (i) the
termination benefits payable to the Executive pursuant to this Agreement would
subject the Executive to an excise tax under Section 4999 of the Code, and
(ii) the net amount that the Executive would

27



--------------------------------------------------------------------------------



 



realize from such benefits on an after-tax basis would be greater if the
benefits payable hereunder were limited, then the benefits payable hereunder
shall be limited such that the Executive’s net payment received on after—tax
basis is $1 less than the amount at which the payment would be subjected to the
excise tax under Section 4999 of the Code. Any reduction in the amount of
benefits hereunder shall be debited, in order, from the amounts payable under
Section 2(a)(ii), then 2(a)(iii) and then 2(a)(iv).
     4. Certain Covenants by the Executive.
     (a) Covenant Not to Compete or Solicit. In consideration of the payments to
be made to the Executive pursuant to this Agreement, the Executive hereby agrees
that, during the term of his or her employment with the Company or any of its
Affiliates and for a period of two years thereafter, he or she will not,
directly or indirectly, individually or on behalf of any person or entity other
than the Company or any of its Affiliates:
          (i) Become associated with (as defined below) any company or business
(other than the Company or any Affiliate of the Company) engaged primarily in
the manufacture, distribution, sale or marketing of any of the Relevant Products
(as defined below) in any geographical area in which the Company or any of its
Affiliates operates;
          (ii) Approach, consult, solicit business from, or contact or otherwise
communicate, directly or indirectly, in any way with any Customer (as defined
below) in an attempt to (1) divert business from, or interfere with any business
relationship of the Company or any of its Affiliates, or (2) convince any
Customer to change or alter any of such Customer’s existing or prospective
contractual terms and conditions with the Company or any of its Affiliates; or
          (iii) Solicit, induce, recruit or encourage, either directly or
indirectly, any employee of the Company or any of its Affiliates to leave his or
her employment with the Company or any of its Affiliates, or employ or offer to
employ any employee of the Company or any of its Affiliates. For the purposes of
this section, an employee of the Company or any of its Affiliates shall be
deemed to be an employee of the Company or any such Affiliate while employed by
the Company or such Affiliate and for a period of 60 days thereafter.
     For purposes of this Agreement, the following terms shall have the meanings
indicated:
     “associated with” means to become involved or act as an owner, partner,
stockholder, investor, joint venturer, lender, director, manager, officer,
employee, consultant, independent contractor, representative or agent.
     “Customer” means all persons or entities who purchased any Relevant Product
from the Company or any of its Affiliates during the term of the Executive’s
employment with the Company or any such Affiliate.

28



--------------------------------------------------------------------------------



 



     “Relevant Product(s)” means (i) milk and milk-based beverages, (ii) creams
and creamers, (iii) ice cream and ice cream novelties, (iv) ice cream mix, and
(v) cultured dairy products.
     Notwithstanding the foregoing, (1) the restrictions of this Section 4(a)
shall terminate immediately if the Executive’s employment with the Company or
any of its Affiliates is terminated by the Company or such Affiliate without
Cause, and (2) the Executive is not prohibited from owning, either of record or
beneficially, not more than five percent (5%) of the shares or other equity of
any publicly traded company. The provisions of this Section 4(a) are not
intended to override, supercede, reduce, modify or affect in any manner any
other non-competition or non-solicitation agreement between the Executive and
the Company or any of its Affiliates. Any such covenant or agreement shall
remain in full force and effect in accordance with its terms. The Company will
be entitled to injunctive and other relief to prevent or enjoin any violation of
the provisions of this Agreement.
          (b) Protection of Confidential Information. The Executive agrees that
he or she will not at any time during or following his or her employment by the
Company, without the Company’s prior written consent, divulge any Confidential
Information to any other person or entity or use any Confidential Information
for his or her own benefit. Upon termination of employment, for any reason
whatsoever, regardless of whether either party may be at fault, the Executive
will return to the Company all physical Confidential Information in the
Executive’s possession.
          (e) Nondisclosure of Agreement. The Executive agrees, at all times
during his or her employment by the Company, not to disclose or discuss in any
manner (whether to individuals inside or outside the Company), the existence or
terms of, this Agreement without the prior written consent of the Company,
except to the extent required by law.
          (d) Nondisparagement. The Executive and the Company agree that, for so
long as the Executive remains employed by the Company, and for a period of two
years following the termination of the Executive’s employment, neither the
Executive nor the Company will make or authorize any public statement, whether
orally or in writing, that disparages the other party hereto with respect to
such other party’s business interests or practices; provided, that neither party
shall be restricted in connection with statements made in context of any
litigation, arbitration or similar proceeding involving the other party hereto.
          (e) Extent of Restrictions. The Executive acknowledges that he or she
has given careful consideration to the restraints imposed by this Section 4 and
he or she fully agrees that the restrictions contained in this Section 4
correctly set forth the understanding of the parties at the time this Agreement
is entered into, are reasonable and necessary to protect the legitimate
interests of the Company, and that any violation will cause substantial injury
to the Company. In the event of any such violation, the Company shall be
entitled, in addition to any other remedy, to preliminary or permanent
injunctive relief. If any court having jurisdiction shall find that any part of
the restrictions set forth in this Agreement are unreasonable in any respect, it
is the intent of the parties that the restrictions set forth herein shall not be
terminated, but that this Agreement shall remain in full force and effect to the
extent (as to time periods and other relevant factors) that the court shall find
reasonable.

29



--------------------------------------------------------------------------------



 



     5. Tax Withholding. All payments to the Executive under this Agreement will
be subject to the withholding of all applicable employment and income taxes.
     6. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     7. Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company. The Company will
require any successor to all or substantially all of the business and/or assets
of the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place.
     8. Entire Agreement. By executing this Agreement, the Executive agrees that
any and all agreements executed between the Company (or any subsidiary of the
Company or any predecessor of the Company or any subsidiary of the Company) and
the Executive prior to the date hereof regarding benefits resulting from a
Change in Control are hereby nullified and cancelled in their entirety, and this
Agreement shall substitute for and fully replace any such prior agreements. This
Agreement shall constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. This Agreement may not be modified in any
manner except by a written instrument signed by both the Company and the
Executive.
     9. Termination of Employment. For all purposes under this Agreement, the
Executive shall not have a “termination of employment” (and corollary terms)
from the Company unless and until the Executive has a “separation from service”
(as determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company) from time to
time by the Company.

30



--------------------------------------------------------------------------------



 



     10. Notices. Any notice required under this Agreement shall be in writing
and shall be delivered by certified mail return receipt requested to each of the
parties as follows:
To the Executive:
ADDRESS
To the Company:
DEAN FOODS COMPANY
2515 McKinney Avenue, Suite 1200
Dallas, Texas 75201
Attn.: General Counsel
Tel.: 214-303-3400
Fax: 214-303-3499
     11. Governing Law. The provisions of this Agreement shall be construed in
accordance of the laws of the State of Delaware, except to the extent preempted
by ERISA or other federal laws, as applicable, without reference to the
conflicts of laws provisions thereof.

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement as of the date and year first above written.

     
 
  DEAN FOODS COMPANY  
 
   
 
   
 
  Name:
 
  Title:
 
     
 
   
 
  Executive

32



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
entered into effective as of                     , by and between WhiteWave
Foods Company (the “Company”), and «Executive» (the “Executive”).
RECITALS
     J. The Board of Directors (the “Board”) of Dean Foods (“Dean Foods”) has
determined that the interests of its subsidiary, WhiteWave Foods Company, would
be advanced by providing key executives of the Company with certain benefits in
the event of the termination of employment of any such executive in connection
with or following a Change in Control (as hereafter defined).
     K. The Board believes that such benefits enable the Company to continue to
attract and retain competent and qualified executives, assure continuity and
cooperation of management and will encourage such executives to diligently
perform their duties without personal financial concerns, thereby enhancing
shareholder value and ensuring a smooth transition.
     L. The Company and the Executive desire to amend such Change in Control
Agreement to make changes necessary or appropriate to avoid adverse income tax
consequences to the Executive under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
AGREEMENTS
     NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth herein, the parties hereto agree as to amend and restate the
Change in Control Agreement (as so amended, and restated, the “Agreement”) as
follows:
     1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
     “Affiliate” means any entity controlled by, controlling or under common
control with, a person or entity.
     “Annual Pay” means the sum of (i) an amount equal to the annual base salary
rate payable to the Executive by the Company at the time of termination of his
or her employment plus (ii) an amount equal to the target bonus established for
the Executive for the Company’s fiscal year in which his or her termination of
employment occurs, but in either case, without giving effect to any reduction
therein occurring following a Change in Control.
     “Cause” means the Executive’s (i) willful and intentional material breach
of this Agreement, (ii) willful and intentional misconduct or gross negligence
in the performance of, or willful neglect of, the Executive’s duties, which has
caused material injury (monetary or

33



--------------------------------------------------------------------------------



 



otherwise) to the Company, (iii) breach of the Dean Foods’ Code of Ethics, or
(iv) conviction of, or plea of nolo contendere to, a felony; provided, however,
that no act or omission shall constitute “Cause” for purposes of this Agreement
unless the Board or the Chairman of the Board provides to the Executive
(a) written notice clearly and fully describing the particular acts or omissions
which the Board or the Chairman of the Board reasonably believes in good faith
constitutes “Cause” and (b) an opportunity, within thirty (30) days following
his or her receipt of such notice, to meet in person with the Board or the
Chairman of the Board to explain or defend the alleged acts or omissions relied
upon by the Board and, to the extent practicable, to cure such acts or
omissions. Further, no act or omission shall be considered as “willful” or
“intentional” if the Executive reasonably believed such acts or omissions were
in the best interests of the Company and Dean Foods.
     “Change in Control” means (1) any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
but specifically excluding Dean Foods or the Company, any wholly-owned
subsidiary of Dean Foods or the Company and/or any employee benefit plan
maintained by Dean Foods or the Company, or any wholly-owned subsidiary of the
Company or Dean Foods) becomes the “beneficial owner” (as determined pursuant to
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Dean Foods representing thirty percent (30%) or more of the combined voting
power of Dean Foods’ then outstanding securities; or (2) individuals who
currently serve on the Board, or whose election to the Board or nomination for
election to the Board was approved by a vote of at least two-thirds (2/3) of the
directors who either currently serve on the Board, or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or (3) Dean Foods or any subsidiary of Dean
Foods shall merge with or consolidate into any other corporation, other than a
merger or consolidation which would result in the holders of the voting
securities of Dean Foods outstanding immediately prior thereto holding
immediately thereafter securities representing more than sixty percent (60%) of
the combined voting power of the voting securities of Dean Foods or such
surviving entity (or its ultimate parent, if applicable) outstanding immediately
after such merger or consolidation; or (4) the stockholders of Dean Foods
approve a plan of complete liquidation of Dean Foods or an agreement for the
sale or disposition by Dean Foods of all or substantially all of Dean Foods’
assets, or such a plan is commenced.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Competing Business” means a company or business which is engaged, or
intends to engage in the manufacture, distribution, sale or marketing of any
products which compete directly with the products of Dean Foods, the Company or
any of their respective Affiliates.
     “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired or used by the Company or its
Affiliates and relating to the business of the Company and any of its Affiliates
that is not generally known to others in the Company’s or its Affiliates’ areas
of business, including without limitation trade secrets, methods or practices
developed by the Company or any of its Affiliates, financial results or plans,
customer or client lists, personnel information, information relating to
negotiations with clients or prospective clients, proprietary software,
databases, programming or data transmission

34



--------------------------------------------------------------------------------



 



methods, or copyrighted materials (including without limitation, brochures,
layouts, letters, art work, copy, photographs or illustrations). It is expressly
understood that the foregoing list shall be illustrative only and is not
intended to be an exclusive or exhaustive list of “Confidential Information.”
     “Good Reason” means any of the following events occurring, without the
Executive’s prior written consent specifically referring to this Agreement,
within two (2) years following a Change in Control:
     (4) (A) Any material reduction in the amount of the Executive’s Annual Pay,
(B) any material reduction in the amount of Executive’s other incentive
compensation opportunities, or (C) any material reduction in the aggregate value
of the Executive’s benefits as in effect from time to time (unless in the case
of either B or C, such reduction is pursuant to a general change in compensation
or benefits applicable to all similarly situated employees of the Company and
its Affiliates);
     (2) (A) the removal of the Executive from the position held by him or her
immediately prior to the Change in Control or (B) any other significant
reduction in the nature or status of the Executive’s duties or responsibilities;
     (3) transfer of the Executive’s principal place of employment to a
metropolitan area other than that of the Executive’s place of employment
immediately prior to the Change in Control; or
     (4) failure by the Company to obtain the assumption agreement referred to
in Section 7 of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.
     In order for a termination by the Executive to constitute a termination for
Good Reason, (i) the Executive must notify the Company of the circumstances
claimed to constitute Good Reason in writing not later than the 90th day after
it has arisen or occurred, (ii) the Company must not have cured such
circumstances within 30 days of receipt of the notice and (iii) the Executive
must actually terminate employment on or before the 24th month anniversary of
the Change in Control.
     “Termination Pay” means a payment made by the Company to the Executive
pursuant to Section 2(a)(ii).
     2. Change in Control Termination Payment and Benefits.
          (a) Involuntary or Constructive Termination. In the event that the
Executive’s employment with the Company or its successor is terminated by the
Company or its successor without Cause or by the Executive for Good Reason in
connection with or within two years after a Change in Control, the Executive
shall be entitled to the following payments and other benefits:

35



--------------------------------------------------------------------------------



 



               (i) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s accrued and unpaid salary as of
his or her date of termination of employment, as required by law, plus (B) his
or her accrued and unpaid bonus, if any, for the Company’s prior fiscal year,
plus (C) an amount equal to the greater of the following, paid on a pro rata
basis for the portion of the year between January 1 and the date of the
Executive’s termination of employment: (x) Executive’s target bonus for the year
of termination, or (y) the actual bonus to which the Executive would be entitled
in the year of termination, if calculable at the date of termination, plus
(D) reimbursement for all unreimbursed expenses reasonably and necessarily
incurred by the Executive (in accordance with Company policy) in connection with
the business of the Company prior to termination and since the beginning of the
calendar year prior to the date of termination. This amount shall be paid within
five (5) business days of the date of the Executive’s termination of employment.
               (ii) The Company shall pay to the Executive a cash payment in an
amount equal to two (2) times the Executive’s Annual Pay. This amount shall be
paid by the Company in accordance with Section 2(d) hereof.
               (iii) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s unvested account balance under
the Company’s 401(k) plan, if any, and (B) two (2) times the amount of the
aggregate matching contributions payable in respect of Executive’s contributions
into the Executive’s 401(k) account for the last completed calendar year (which
for this purpose shall be annualized if the Executive was not eligible to
participate in such 401(k) plan for the entire calendar year). This amount shall
be paid within 60 days after the date of the Executive’s termination of
employment.
               (iv) The Executive and his or her eligible dependents shall be
entitled for a period of two (2) years following his or her date of termination
of employment to continued coverage, on the same basis as similarly situated
active employees, under the Company’s group health, dental, long-term disability
and life insurance plans as in effect from time to time (but not any other
welfare benefit plans or any retirement plans); provided that coverage under any
particular benefit plan shall expire with respect to the period after the
Executive becomes covered under another employer’s plan providing for a similar
type of benefit. In the event the Company is unable to provide such coverage on
account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, the Company shall pay the
Executive an amount equal to the cost of the Company providing such coverage
within 60 days after the date of the Executive’s termination of employment. To
the extent that Company’s group health or dental benefits are self-insured, then
in addition to any other limitation provided here, the period of coverage
provided by this Section 2(a)(iv) under the self-insured health or dental plan
shall not exceed the period of time during which the Executive would be entitled
to receive continuation coverage under a group health plan under section 4980B
(COBRA) if the Executive had elected such coverage and paid such premiums. To
the extent that the immediately preceding sentence applies, the Company shall
pay the Executive an amount equal to the cost of such COBRA coverage for a
period equal to the excess of (i) 24 months minus (ii) the number of months of
COBRA coverage initially available to the Executive, as determined in good faith
by the Company, with such payment to be made within 60 days after the date of
the Executive’s termination of employment.

36



--------------------------------------------------------------------------------



 



               (v) The Company shall pay all costs and expenses, up to a maximum
of $25,000, related to outplacement services for the Executive, the provider of
which shall be selected by the Executive in his or her sole discretion. This
amount shall be paid directly to the provider of such services but only with
respect to services rendered prior to the last day of the second calendar year
following the calendar year in which the Executive’s termination date occurs.
The Company shall pay such expenses within 90 days of the date of receipt of an
invoice for such services, but in no event later than the end of the third
calendar year following the calendar year in which the Executive’s termination
date occurs.
               (vi) Accelerated Vesting. All of the Executive’s unvested awards
under the Company’s stock award plans shall automatically and immediately vest
in full upon the occurrence of a Change of Control.
          (b) No Duplication; Other Severance Pay. There shall be no duplication
of severance pay in any manner. In this regard, the Executive shall not be
entitled to Termination Pay hereunder for more than one position with the
Company and its Affiliates. If the Executive is entitled to any notice or
payment in lieu of any notice of termination of employment required by Federal,
state or local law, including but not limited to the Worker Adjustment and
Retraining Notification Act, the severance compensation to which the Executive
would otherwise be entitled under this Agreement shall be reduced by the amount
of any such payment in lieu of notice. If Executive is entitled to any severance
or termination payments (but excluding retirement and similar benefits) under
any employment or other agreement (other than any stock award or stock option
agreements) with the Company or any of its Affiliates, the severance
compensation payable under any such plan, program, arrangement or agreement
shall be deemed to satisfy to the extent of such payment, the obligations to the
Executive in respect of Termination Pay. Except as set forth in the immediate
preceding sentence, the foregoing payments and benefits shall be in addition to
and not in lieu of any payments or benefits to which the Executive and his or
her dependents may otherwise be entitled to under the Company’s compensation and
employee benefit plans. Subject to subparagraph 1(c) of the definition of Good
Reason, nothing herein shall be deemed to restrict the right of the Company from
amending or terminating any such plan in a manner generally applicable to
similarly situated active employees of the Company and its Affiliates, in which
event the Executive shall be entitled to participate on the same basis
(including payment of applicable contributions) as similarly situated active
executives of the Company and its Affiliates.
          (c) Mutual Release. Termination Pay shall be conditioned upon the
execution by the Executive within 60 (sixty) days after the Executive’s
termination of employment of a valid release prepared by the Company pursuant to
which the Executive shall release the Company, to the maximum extent permitted
by law, from any and all claims the Executive may have against the Company that
relate to or arise out of the employment or termination of employment of the
Executive, except such claims arising under this Agreement, any employee benefit
plan, or any other written plan or agreement (a “Release”). The full amount of
Termination Pay shall be paid in a lump sum in cash to the Executive within ten
(10) days

37



--------------------------------------------------------------------------------



 



following receipt by the Company of a properly executed Release (which, if
revocable, has not been revoked) by the Executive. In addition, if the Executive
shall timely deliver (and shall not have revoked) the Release, the Company shall
simultaneously with the payment of Termination Pay execute a release of all
claims it may have against the Executive arising out of the Executive’s
employment, other than claims arising under this Agreement or otherwise relating
to covenants and obligations of the Executive intended to continue following the
Executive’s termination of employment.
     5. Excise Taxes. If the Company reasonably determines that (i) the
termination benefits payable to the Executive pursuant to this Agreement would
subject the Executive to an excise tax under Section 4999 of the Code, and
(ii) the net amount that the Executive would realize from such benefits on an
after-tax basis would be greater if the benefits payable hereunder were limited,
then the benefits payable hereunder shall be limited such that the Executive’s
net payment received on after-tax basis is $1 less than the amount at which the
payment would be subjected to the excise tax under Section 4999 of the Code. Any
reduction in the amount of benefits hereunder shall be debited, in order, from
amounts payable under Section 2(a)(ii) then 2(a)(iii) and then 2(a)(iv).
     4. Certain Covenants by the Executive.
          (a) Covenant Not to Compete or Solicit. The Executive hereby agrees
that, during the term of his or her employment with the Company or any of its
Affiliates and for a period of two years thereafter, he or she will not,
directly or indirectly, individually or on behalf of any person or entity other
than Dean Foods, the Company or any of its Affiliates:
               (i) develop, own, manage, operate, or otherwise engage in,
participate in, represent in any way or be connected with, as officer, director,
partner, owner, employee, agent, independent contractor, consultant, proprietor,
stockholder or otherwise, any Competing Business, in any geographic territory
(within or outside the United States) in which Dean Foods or the Company does
business; or
               (ii) act in any way, directly or indirectly, on behalf of any
Competing Business, with the purpose or effect of soliciting, diverting or
taking away any business, customer, client, supplier, or good will of Dean Foods
or the Company; or
               (iii) solicit, induce, recruit or encourage, either directly or
indirectly, any employee of Dean Foods, the Company or any of its respective
Affiliates to leave his or her employment with Dean Foods, the Company or any of
its Affiliates, or employ or offer to employ any employee of Dean Foods, the
Company or any of its respective Affiliates. For the purposes of this section,
an employee of Dean Foods, the Company or any of its Affiliates shall be deemed
to be an employee of Dean Foods, the Company or any such Affiliate while
employed by the Dean Foods, the Company or such Affiliate and for a period of
60 days thereafter.

38



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, the Executive is not prohibited from
(i) owning, either of record or beneficially, not more than two percent (2%) of
the shares or other equity of any publicly traded company or (ii) acting as an
officer, employee, agent, independent contractor or consultant to any company or
business which engages in multiple lines of business, one or more of which may
be a Competing Business, if Executive has no direct or indirect involvement,
oversight or responsibility with respect to the unit, division, group or other
area of operations which cause such company or business to be a Competing
Business.
     The provisions of this Section 4(a) are not intended to override,
supercede, reduce, modify or affect in any manner any other non-competition or
non-solicitation agreement between the Executive and Dean Foods, the Company or
any of its respective Affiliates. Any such covenant or agreement shall remain in
full force and effect in accordance with its terms. Dean Foods and the Company
will be entitled to injunctive and other relief to prevent or enjoin any
violation of the provisions of this Agreement.
     Executive further acknowledges the following provisions of Colorado law,
set forth in Colorado Revised Statutes Section 8-2-133(2):
     “Any covenant not to compete which restricts the right of any person to
receive compensation for performance of skilled or unskilled labor for any
employer shall be void, but this subsection (2) shall not apply to:
     (a) Any contract for the purchase and sale of a business or the assets of a
business;
     (b) Any contract for the protection of trade secrets;
     (c) Any contract provision providing for the recovery of the expense of
educating and training an employee who has served an employer for a period of
less than two years; and
     (d) Executive and management personnel and officers and employees who
constitute professional staff or executive and management personnel.”
     Executive acknowledges that this Agreement is executed for the protection
of trade secrets under Section 8-2-113(2)(b), and is intended to protect the
confidential information and trade secrets of Dean Foods and the Company.
Executive also acknowledges that he or she is an executive or manager within the
meaning of Section 8-2-113(2)(d).
          (a) Protection of Confidential Information. The Executive agrees that
he or she will not at any time during or following his or her employment by the
Company, without Dean Foods or the Company’s prior written consent, divulge any
Confidential Information to any other person or entity or use any Confidential
Information for his or her own benefit. Upon termination of employment, for any
reason whatsoever, regardless of whether either party may be at fault, the
Executive will return to the Company all physical Confidential Information in
the Executive’s possession.

39



--------------------------------------------------------------------------------



 



          (b) Nondisclosure of Agreement. The Executive agrees, at all times
during his or her employment by the Company, not to disclose or discuss in any
manner (whether to individuals inside or outside the Company), the existence or
terms of, this Agreement without the prior written consent of the Company,
except to the extent required by law.
          (c) Nondisparagement. The Executive and the Company agree that, for so
long as the Executive remains employed by the Company, and for a period of two
years following the termination of the Executive’s employment, neither the
Executive nor the Company will make or authorize any public statement, whether
orally or in writing, that disparages the other party hereto with respect to
such other party’s business interests or practices; provided, that neither party
shall be restricted in connection with statements made in context of any
litigation, arbitration or similar proceeding involving the other party hereto.
          (d) Extent of Restrictions. The Executive acknowledges that he or she
has given careful consideration to the restraints imposed by this Section 4 and
he or she fully agrees that the restrictions contained in this Section 4
correctly set forth the understanding of the parties at the time this Agreement
is entered into, are reasonable and necessary to protect the legitimate
interests of Dean Foods and the Company, and that any violation will cause
substantial injury to Dean Foods and the Company. In the event of any such
violation, Dean Foods and the Company shall be entitled, in addition to any
other remedy, to preliminary or permanent injunctive relief. If any court having
jurisdiction shall find that any part of the restrictions set forth in this
Agreement are unreasonable in any respect, it is the intent of the parties that
the restrictions set forth herein shall not be terminated, but that this
Agreement shall remain in full force and effect to the extent (as to time
periods and other relevant factors) that the court shall find reasonable.
     5. Tax Withholding. All payments to the Executive under this Agreement will
be subject to the withholding of all applicable employment and income taxes.
     6. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     7. Successors. This Agreement shall be binding upon and inure to the
benefit of Dean Foods, the Company and any successor of each. Dean Foods and the
Company will require any successor to all or substantially all of the business
and/or assets Dean Foods or the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that Dean Foods or the
Company would be required to perform if no succession had taken place.
     8. Entire Agreement. By executing this Agreement, the Executive agrees that
any and all agreements executed between Dean Foods or the Company (or any
predecessor of the Company) and the Executive prior to the date hereof regarding
benefits resulting from a Change in Control are hereby nullified and cancelled
in their entirety, and this Agreement shall substitute for and fully replace any
such prior agreements. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be modified in any manner except by a written instrument signed by Dean
Foods and the Executive.

40



--------------------------------------------------------------------------------



 



     9. Termination of Employment. For all purposes under this Agreement, the
Executive shall not have a “termination of employment” (and corollary terms)
from the Company unless and until the Executive has a “separation from service”
(as determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company) from time to
time by the Company.
     10. Notices. Any notice required under this Agreement shall be in writing
and shall be delivered by certified mail return receipt requested to each of the
parties as follows:
To the Executive:
«Executive»
«Address1»
«Address2»
To Dean Foods or the Company:
DEAN FOODS COMPANY
2515 McKinney Avenue, Suite 1200
Dallas, Texas 75201
Attention: General Counsel
Telephone: 214-303-3400
Facsimile: 214-303-3499
     11. Governing Law. The provisions of this Agreement shall be construed in
accordance of the laws of the State of Delaware, except to the extent preempted
by ERISA or other federal laws, as applicable, without reference to the
conflicts of laws provisions thereof.

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

                  WHITEWAVE FOODS COMPANY
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                        «Executive»

42